Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on Nov 20, 2018, and Drawings filed on Nov 20, 2018.
2.	Claims 1–20 are pending in this case. Claim 1, 8, 15 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 10-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of 
A prior art Fourtanpour et al., 2010/0259561 determines whether to use reinforcement based an average distance of user input to a touch key. However Fourtanpour does not teach the aspect of determine both failed and successful distance and determine a median of both. 

35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


With regard to claims 1 to 7, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 to 7 are interpreted under 35 U.S.C. 112(f).  It is unclear whether the recited structure, material, or acts in these claims are sufficient for performing the claimed function because the Specification is unclear about the corresponding structure(s) of a reinforcement module, a distance module and a step analysis module. 
  A block diagram such as FIG. 1 does not provide indications of corresponding structure(s).  Further the specification also does not provide the corresponding structure(s).  
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112 (f), applicant may amend the claim so that the phrase “means for” or “step for” or the non-structural term is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
not wish to have the claim limitation treated under 35 U.S.C. 112 (f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112 (f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112 (f).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams, Pub. No.: 2016/0378642A1, in view of Kairis, Patent NO.: 7103852B2. 

With regard to claim 1:
Adams discloses a computer system for improving a user interface (UI), the computer system comprising: a reinforcement module configured to obtain (i) path information indicating a shortest path to a goal in the UI (paragraph 31: “Further illustrated in FIG. 3 is a navigation sequence path designated by arrows 324. As indicated by the set of arrows 324, a test user using the user interface 310 to complete a designated task started with the first and second areas 312(1), 312(2), and moved to the third area 312(3). From the third area 312(3), the user using the user interface 310 moved on to the fourth area 312(4) and then to the fifth area 312(5). The test user using the user interface 310 to complete the designated task moved from the fifth area 312(5) to the sixth area 312(6) and then to the eighth area 312(8). The test user skipped over and didn't use the seventh area 312(7). The arrows 324 connect the circles 320(1)-320(8) and the diamonds 322(1)-322(8) of the areas 312(1)-312(8) to designate the navigation sequence of the test user.”) and (ii) a set of user interaction experiments associated with seeking the goal (paragraph 42: “Turning to FIG. 7, illustrated is a flow chart of the steps performed for evaluating a user interface by a plurality of test users. The flow chart illustrated in FIG. 7 may be performed by the multiple devices (e.g., server system 100 and client systems 140, 140') illustrated in FIG. 1 to operate the user interface evaluation modules 142, 142' to track and monitor a test user's interaction and use of a user interface to complete a designated task, and then operate the report generation modules 144, 144' to generate a report of the evaluation from the user interface evaluation modules 142, 142'. At block 700, a first test user instructs the first device (e.g., client system 140) that the test user wishes to evaluate a user interface. The user interface may be any type of user interface that may be installed on the client system 140, including graphical user interfaces. At block 705, the first test user instructs a plurality of secondary test users to evaluate the same user interface on their respective secondary devices (e.g., client system 140'), where the first test user may further instruct the plurality of secondary test users of a designated task to be completed with the user interface. At block 710, the first test user runs the evaluation of the user interface on the first device with the user interface evaluation module 142 and the secondary test users run the evaluation of the user interface on their respective secondary devices with the user interface evaluations modules 142'. The evaluation of the user interface may include tracking or monitoring the visibility and usage (e.g., amount of time each area of the user interface are visible, amount of use each area of the user interface, etc.) of each of the areas of the user interface, as well as the click flow path of the test users, as the test users utilize the user interface to complete the designated task. At block 715, the first device sends a signal to the server system (e.g., server system 100) to gather the evaluation results from the devices of the test users. At block 720, the server system sends a request to the first device and the secondary devices for their respective evaluation results. At block 725, the first device and the secondary devices send their respective evaluation results to the server system, in some embodiments, the devices may receive and send their respective evaluation results without interaction or permission from the test users. In other embodiments, the devices may receive a notification that the server system is requesting, the evaluation results for that respective device.”), wherein: each experiment in the set of user interaction experiments includes user tracking data, the path information includes a plurality of steps, and each step of the plurality of steps is associated with a page of the UI (paragraph 42: “Turning to FIG. 7, illustrated is a flow chart of the steps performed for evaluating a user interface by a plurality of test users. The flow chart illustrated in FIG. 7 may be performed by the multiple devices (e.g., server system 100 and client systems 140, 140') illustrated in FIG. 1 to operate the user interface evaluation modules 142, 142' to track and monitor a test user's interaction and use of a user interface to complete a designated task, and then operate the report generation modules 144, 144' to generate a report of the evaluation from the user interface evaluation modules 142, 142'. At block 700, a first test user instructs the first device (e.g., client system 140) that the test user wishes to evaluate a user interface. The user interface may be any type of user interface that may be installed on the client system 140, including graphical user interfaces. At block 705, the first test user instructs a plurality of secondary test users to evaluate the same user interface on their respective secondary devices (e.g., client system 140'), where the first test user may further instruct the plurality of secondary test users of a designated task to be completed with the user interface. At block 710, the first test user runs the evaluation of the user interface on the first device with the user interface evaluation module 142 and the secondary test users run the evaluation of the user interface on their respective secondary devices with the user interface evaluations modules 142'. The evaluation of the user interface may include tracking or monitoring the visibility and usage (e.g., amount of time each area of the user interface are visible, amount of use each area of the user interface, etc.) of each of the areas of the user interface, as well as the click flow path of the test users, as the test users utilize the user interface to complete the designated task. At block 715, the first device sends a signal to the server system (e.g., server system 100) to gather the evaluation results from the devices of the test users. At block 720, the server system sends a request to the first device and the secondary devices for their respective evaluation results. At block 725, the first device and the secondary devices send their respective evaluation results to the server system, in some embodiments, the devices may receive and send their respective evaluation results without interaction or permission from the test users. In other embodiments, the devices may receive a notification that the server system is requesting, the evaluation results for that respective device.”); a distance module configured to, for each page of the UI, determine a reinforcement distance for the page based on the set of user interaction experiments (paragraph 33 :” Turning to FIG. 4, illustrated is a divergent evaluation diagram 400. The divergent evaluation diagram 400 may include a display area 410 that may contain a view of the heuristic evaluation diagram 300 with the user interface 310 and a value 420 of the percentage of selections within the user interface 310 that did not contribute to the completion of the designated task. As illustrated in FIG. 4, the value 420 is disposed on the left side of the divergent evaluation diagram 400, while the heuristic evaluation diagram 300 is disposed on the right side of the divergent evaluation diagram 400. Moreover, the divergent evaluation diagram 400 may further include a plurality of rings 430 disposed in various locations on the user interface 310. The plurality of rings 430 may all be of equivalent size. Moreover, the plurality of rings 430 may be of a different color or shading than the circles 320(1)-320(8) of the areas 312(1)-312(8) of the user interface 310. The plurality of rings 430 represent the various locations where users clicked, selected, or hovered over the user interface 310, where the clicks or selections by the users did not contribute to the completion of the designated task. In the example illustrated in FIG. 4, there were twelve divergent selections 430 by users when completing the designated task with the user interface 310. Furthermore, as indicated by the value 420 on the left side of the divergent evaluation diagram 400, the twelve divergent selections 430 are 20% of the total number of selections in the user interface 310.”); and a step analysis module configured to, for each step of the plurality of steps, determine a percentage of times that the user tracking data of the set of user interaction experiments indicates a deviation from the step (paragraph 33 :” Turning to FIG. 4, illustrated is a divergent evaluation diagram 400. The divergent evaluation diagram 400 may include a display area 410 that may contain a view of the heuristic evaluation diagram 300 with the user interface 310 and a value 420 of the percentage of selections within the user interface 310 that did not contribute to the completion of the designated task. As illustrated in FIG. 4, the value 420 is disposed on the left side of the divergent evaluation diagram 400, while the heuristic evaluation diagram 300 is disposed on the right side of the divergent evaluation diagram 400. Moreover, the divergent evaluation diagram 400 may further include a plurality of rings 430 disposed in various locations on the user interface 310. The plurality of rings 430 may all be of equivalent size. Moreover, the plurality of rings 430 may be of a different color or shading than the circles 320(1)-320(8) of the areas 312(1)-312(8) of the user interface 310. The plurality of rings 430 represent the various locations where users clicked, selected, or hovered over the user interface 310, where the clicks or selections by the users did not contribute to the completion of the designated task. In the example illustrated in FIG. 4, there were twelve divergent selections 430 by users when completing the designated task with the user interface 310. Furthermore, as indicated by the value 420 on the left side of the divergent evaluation diagram 400, the twelve divergent selections 430 are 20% of the total number of selections in the user interface 310.”), wherein the determination is based on the determined reinforcement distance for the page of the UI associated with the step (paragraph 36: “FIG. 6 further illustrates that the heuristic evaluation report 600 displays the divergent evaluation diagram 400 and the elapsed time evaluation diagram 500 below the potential problems listing 630, the conforming areas listing 640, and the heuristic evaluation diagram 300. The divergent evaluation diagram 400 is disposed on the left side of the heuristic evaluation report 600 and the elapsed time evaluation diagram 500 is disposed on the right side of the heuristic evaluation report 600. Disposed below the divergent evaluation diagram 400 and the elapsed time evaluation diagram 500 is a series of text that is broken down into five categories 650, 660, 670, 680, 690. The first text category, or the "Framework" category, 650 includes a first listing 652 and a second listing 656. The first listing 652 represents the first area 312(1) of the user interface 310 entitled "Banner" 314(1). The first listing 652 also includes the first percentage 316(1) and the second percentage 318(1) for the first area 312(1), while also containing a warning icon 654. The second listing 656 represents the second area 312(2) of the user interface 310 entitled "Title Bar" 314(2). The second listing 656 also includes the first percentage 316(2) and the second percentage 318(2) for the second area 312(2), while also containing a warning icon 658. The warning icons 654, 658 may be displayed in the first and second listings 652, 656 because of the large discrepancies between the first and second percentages 316(1), 316(2), 318(1), 318(2) of the first and second areas 312(1), 312(2). Furthermore, the first and second listings 652, 656 each state that the first and second areas 312(1), 312(2) are "necessary" for the user interface 310, and thus, the heuristic evaluation report 600 did not provide "suggestions" for how to improve these areas 312(1), 312(2).”), wherein the reinforcement module is configured to, for each step of the plurality of steps: determine whether the step requires reinforcement (paragraph 37: “The second text category, or the "Select & Define" category, 660 includes a third listing 662, a fourth listing 668, and a fifth listing 669. The third listing 662 represents the third area 312(3) of the user interface 310 entitled "Nav Icons" 314(3). The third listing 662 also includes the first percentage 316(3) and the second percentage 318(3) for the third area 312(3), while also containing a warning icon 664. The warning icon 664 may be displayed because of the large discrepancies between the first and second percentages 316(3), 318(3) of the third area 312(3). The heuristic evaluation report 600 also includes a suggestion 666 for the third area 312(3) listed in the third listing 662. The suggestion 666 states that "This area is always visible yet least used, consider a different control to access the sub panels." The fourth and fifth listings 668, 669 represent the fourth and fifth areas 312(4), 312(5) of the user interface 310 entitled "Select Panel" 314(4) and "Sub-Select Panel" 314(5), respectively. The fourth and fifth listings 668, 669 also include the first percentages 316(4), 316(5) and the second percentages 318(4), 318(5) for the fourth and fifth areas 312(4), 312(5), respectively. Because the first percentages 316(4), 316(5) are substantially equal to the second percentages 318(4), 318(5) for the fourth and fifth areas 312(4), 312(5), the fourth and fifth listings 668, 669 do not have warning icons or suggestions on how to improve these areas 312(4), 312(5).”), and in response to determining that the step requires reinforcement, generate a reinforcement for the step (paragraph 43: “At block 730, the server system collects the evaluation results (e.g., amount of time each area of the user interface are visible, amount of use each area of the user interface, etc.) from the first device and the secondary devices. At block 735, the server system then sends the collected evaluation results to the first device. At block 740, using the report generation module 144, 144' the first device generates an evaluation report (illustrated in FIG. 6) for the user interface based on the collected evaluation results from each of the devices. The generated report may presents the discrepancies between the visibility and the usage of each of the areas of the user interface, as well as the click flow path of the test users, as shown in the heuristic evaluation diagram illustrated in FIG. 3. At block 745, the user interface may be changed or altered based on the generated report of the evaluation of the user interface for completing a designated task. This may be accomplished manually or automatically by the system.”), wherein generating the reinforcement includes at least one of generating a prompt for an action associated with the step and altering a UI element associated with the step (paragraph 44: “FIG. 8 is a flow chart of an alternative manner for evaluating a user interface by a plurality of test users. The flow chart of FIG. 8 may be performed by the multiple devices illustrated in FIG. 2 to operate the user interface evaluation modules 142, 142', 142'', 142''' to track and monitor a test user's interaction and use of a user interface to complete a designated task, and then operate the report generation module 144 to generate a report of the evaluation from the user interface evaluation modules 142, 142', 142'', 142'''. At block 800, a first test user instructs the first device (e.g., client system 140) that the test user wishes to evaluate a user interface. The user interface may be any type of user interface that may be installed on the client system 140, including graphical user interfaces. At block 805, the first test user instructs a plurality of secondary test users to evaluate the same user interface on their respective secondary devices (e.g., client system 140', 140'', 140'''), where the first test user may further instruct the plurality of secondary test users of a designated task to be completed with the user interface. At block 810, the first test user runs the evaluation of the user interface on the first device and the secondary test users run the evaluation of the user interface on their respective secondary devices. The evaluation of the user interface may include tracking or monitoring the visibility and usage of each of the areas of the user interface, as well as the click flow path of the test users, as the test users utilize the user interface to complete the designated task. At block 815, the first device sends a request to the secondary devices for their respective evaluation results. At block 820, the secondary devices send their respective evaluation results to the first device. In some embodiments, the devices may receive and send their respective evaluation results without interaction or permission from the test users. In other embodiments, the devices may receive a notification that the first device is requesting the evaluation results for that respective device. At block 825, the first device collects the evaluation results (e.g., amount of time each area of the user interface are visible, amount of use each area of the user interface, the click flow path or navigation sequence, etc.) from the secondary devices and combines them with the results from the first device. At block 830, using the report generation module 144, the first device generates an evaluation report (illustrated in FIG. 6) for the user interface based on the collected evaluation results from each of the devices. The generated report may present the discrepancies between the visibility and the usage of each of the areas of the user interface, as well as the click flow path of the test users, as shown in the heuristic evaluation diagram illustrated in FIG. 3. At block 835, the user interface may be changed or altered based on the generated report of the evaluation of the user interface for completing a designated task. This may be accomplished manually or automatically by the system.”).
Adams does not disclose the aspect of determine whether the step requires reinforcement based on the count. 
However Kairis discloses the aspect of determine whether the step requires reinforcement based on the count (column 3 line 46 to line 67: “If the touch is determined to be a near miss in step 58, then in step 62 it is determined whether a predetermined number of near misses have been associated with the clickable area 16. If not, then no action is taken in step 64. If yes, then in step 66 it is determined whether the number of near misses, or the miss rate, reaches a predetermined threshold, where the miss rate is defined as a percentage of touches falling outside of the clickable area 16 (but inside the range boundary). If no, then no action is taken in step 68. If the miss rate has reached the predetermined threshold, then in step 70, at least one of the input areas 12 including (the viewable area 14 and the clickable area 16), is enlarged in proportion to the average distance the missed touches are away from the clickable area 16. For example, if the near misses are offset from the intended input area 12 by 15%, then the size of the input areas 12 may be increased by 15%. In a preferred embodiment, all of the input areas 12 are resized in response to repeated near misses, but in some applications 26, it may preferable to resize only the intended input area 12. In an alternative embodiment, all areas of a similar size or type to the intended input area may also be increased in size. 
”) It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Kairis to Adams so system determines the reinforcement based on the count so only when the user makes above a threshold number of mistakes would the system enact reinforcement to avoid over burden the user and more accurately determine when to provide reinforcement. 

Claim 8 is rejected for the same reason as claim 1. 

Claim 15 is rejected for the same reason as claim 1. 


Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams, Pub. No.: 2016/0378642A1, in view of Kairis, and further in view of Kataoka et al., Pub. No.: 2014/0115522A1. 
With regard to claims 2 and 9:
Adam and Kairis do not discloses the aspect wherein The computer system of claim 1 wherein determining a reinforcement distance for a page includes determining at least one distance between user tracking data of the set of user interaction experiments and the shortest path. 
However Kataoka discloses the aspect wherein determining a reinforcement distance for a page includes determining at least one distance between user tracking data of the set of user interaction experiments and the shortest path (fig. 3 and 4, paragraph 79 to and 80: “Gesture module 8 may determine, based at least in part on the first key, one or more predicted next characters (84). As an example, gesture module 8 may determine the one or more predicted next characters to include "R" key 24C and "E" key 24D. Gesture module 8 may determine a path from a first location of the graphical keyboard to a second location of the graphical keyboard, the first location corresponding to the first key, the second location corresponding to one of the one or more predicted next characters (86). For example, gesture module 8 may determine path 26 from first location 27A corresponding to "H" key 24B to second location 27B corresponding to "R" key 24C. Gesture module 8 may receive an indication of a second portion of the gesture detected at the presence-sensitive display, the second portion of the gesture to select a second key of the group of keys of the graphical keyboard (88). For instance, gesture module 8 may receive an indication of portion 22B of gesture path 22 detected at UI device 4, second portion 22B to select "R" key 24C of graphical keyboard 18. Gesture module 8 may compare the second portion of the gesture with the determined path from the first location to the second location (90). As an example, gesture module 8 may compare path 26 with portion 22B to determine angle 30. Gesture module 8 may select, based at least in part on the comparison, the one of the one or more predicted keys (92). For instance, gesture module 8 may compare angle 30 with a threshold value, such as a threshold number of degrees, radians, etc. In some examples, gesture module 8 may determine that angle 30 satisfies the threshold value when angle 30 is less than (or equal to) the threshold value. In some examples, gesture module 8 may select "R" key 24C based at least in part on a determination that angle 30 satisfies the threshold value. In certain examples, gesture module 8 may adjust one or more cost values associated with "R" key 24C based at least in part on a determination that angle 30 satisfies the threshold value.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Kataoka to Adams and Kairis so system can more accurately determine how far the user input deviates from the best path, so the user system can better determine whether reinforcement is needed or not. 



Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Forutanpour, Pub. No.: 2010/0259561, Methods and systems enable defining customized virtual keyboards on a touch sensitive surface, such as a touchscreen. Using learning algorithms, a computing device may learn the typing patterns of a user and "morph" the keys of a virtual keyboard into locations, sizes, and orientations that are comfortable for the user and which may reduce typing errors. A user may create a custom keypad layout by performing a series of key strokes on a touch sensitive surface. The computing device may correlate the touch locations to particular keys and generate keypad layout data that can be used to display the virtual keyboard and interpret touches on the touch sensitive surface. The computing device may monitor user typing activity and refine the keypad layout data based on detected or corrected typing errors. Keypad layout data may be exported to other devices to enable users to take their virtual keyboards with them.

Menczel, et al., Pub. No.: US 2004/0103364A1: The present invention provides systems and methods for utilizing sensors of human physical features, ambient conditions, and interfacial behavior for adaptive and friendlier user interfaces for computer applications and communication environments. A user's physical characteristics, for example, age, gender, ergonometric structure and user's interfacial behavior, for example, typing speed, typing error rate and distance from the screen are used to adapt to the user 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179